Case 3:21-cv-00733-MPS Document 18 Filed 08/13/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


MARCUS BYRD,                                  :
                                              :
                         Plaintiff            :
                                              :
vs.                                           : Civil Action No.: 3:21-cv-00733-MPS
                                              :
EMMANUEL ARSENAULT;                           :
SEAFOOD EXPRESS (PEI) LTD.                    :
                                              :
                         Defendants           :       July 6, 2021



                       JOINT STIPULATION OF DISMISSAL

      Pursuant to FRCP Rule 41, the Plaintiff, Marcus Byrd, and Defendants,

Emmanuel Arsenault and Seafood Express (PEI), LTD., by and through their attorneys,

herby file this Joint Stipulation of Dismissal. The parties have reached a Settlement

and the matter can be closed.


DEFENDANTS,                                    PLAINTIFF,
EMMANUEL ARSENAULT and                         Marcus Byrd
SEAFOOD EXPRESS (PEI) LTD.

By: /s/ Joshua S. Chapps, Esq. ct27867    By: /s/ Timothy Fitzpatrick, Esq. ct30059
Conway Stoughton LLC                          Fitzpatrick, Mariano, Santos and Sousa
641 Farmington Avenue                         203 Church Street
Hartford, CT 06105                            Naugatuck, CT 06770
Phone: (860) 523-8000                         203-729-4555
Fax: (860) 523-8002                           203-723-1914




                                         1
